Citation Nr: 9932010	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-45 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of gunshot wound to the right index finger.

2.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from April to August 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) rating decisions which in February 1994 denied 
service connection for residuals of head injury and in April 
1999 granted service connection for residuals of gunshot 
wound to the right index finger, assigning it a 
noncompensable rating.  By RO decision in August 1999, the 
evaluation of the service-connected right ring finger 
disability was increased to 10 percent.  In view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.


REMAND

In his June 1999 substantive appeal, the veteran requested a 
Travel Board hearing.  A review of the record reveals that 
the requested Travel Board hearing has not yet been 
scheduled.  Thus, to ensure full compliance with due process 
requirements, a Travel Board hearing must be scheduled.  
38 C.F.R. §§ 20.703, 20.704 (1999).  

Accordingly, this case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).

The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


